Case: 13-50689      Document: 00512603947         Page: 1    Date Filed: 04/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 13-50689                             April 22, 2014
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
KATRINA HICKS,

                                                  Plaintiff – Appellee
v.

AUSTIN INDEPENDENT SCHOOL DISTRICT,

                                                  Defendant – Appellant



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:12-CV-1053


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Defendant Austin Independent School District appeals the district
court’s grant of Plaintiff Katrina Hicks’s motion to remand the action to Texas
state court. For the reasons below, we affirm.
                                             I.
       Hicks filed suit in Texas state court against Austin Independent School
District (the “School District”) alleging discrimination and retaliation in
violation of the Texas Labor Code and the First Amendment. On November


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50689    Document: 00512603947     Page: 2   Date Filed: 04/22/2014



                                 No. 13-50689


15, 2012, the School District removed the case to federal court based on federal
question jurisdiction. Less than a month later, on December 10, 2012, Hicks
moved to dismiss her First Amendment claim and to remand the remaining
state-law claims to state court. The district judge referred the motion to a
magistrate judge for a report and recommendation.
      The magistrate judge recommended that the court grant Hicks’s
unopposed motion to dismiss her First Amendment claim and grant Hicks’s
opposed motion to remand. The magistrate judge found that although Hicks
attempted to engage in forum manipulation by eliminating her federal claim
after removal, the balance of factors favors remand in this case.           The
magistrate judge also recommended that the court impose costs on Hicks.
      The district court reviewed the motions de novo and adopted the report
and recommendation with the exception of the recommendation to impose costs
on Hicks. The court construed Hicks’s motion to dismiss her First Amendment
claim as a motion to amend once as of right under Federal Rule of Civil
Procedure 15(a), and allowed amendment. The district court then declined to
exercise supplemental jurisdiction over the remaining state-law claims and
remanded the case to state court. The School District timely appealed. We
review the district court’s decision to decline supplemental jurisdiction over
the remaining state-law claims for abuse of discretion. See Batiste v. Island
Records, Inc., 179 F.3d 217, 226 (5th Cir. 1999).
                                      II.
      Under 28 U.S.C. § 1367(c), a district court may decline to exercise
supplemental jurisdiction over a state-law claim if:
   1) the claim raises a novel or complex issue of State law,


                                            2
    Case: 13-50689     Document: 00512603947     Page: 3   Date Filed: 04/22/2014



                                  No. 13-50689


   2) the claim substantially predominates over the claim or claims over which
      the district court has original jurisdiction,
   3) the district court has dismissed all claims over which it has original
      jurisdiction, or
   4) in exceptional circumstances, there are other compelling reasons for
      declining jurisdiction.
      District courts have “wide discretion” in deciding whether to decline
supplemental jurisdiction under section 1367(c). See Guzzino v. Felterman,
191 F.3d 588, 595 (5th Cir. 1999); see also Carlsbad Tech., Inc. v. HIF Bio, Inc.,
556 U.S. 635, 639 (2009) (“A district court’s decision whether to exercise
[supplemental] jurisdiction after dismissing every claim over which it had
original jurisdiction is purely discretionary.”).    In determining whether a
district court abused its discretion, “this Court is guided by the statutory
factors set forth in section 1367(c) as well as the common law factors of judicial
economy, convenience, fairness, and comity.” Brookshire Bros. Holding, Inc. v.
Dayco Prods., Inc., 554 F.3d 595, 601-02 (5th Cir. 2009). “If the plaintiff has
attempted to manipulate the forum, the court should take this behavior into
account in determining whether the balance of factors to be considered under
the pendant jurisdiction doctrine supports a remand in the case.” Carnegie-
Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988).
      “The general rule is that a court should decline to exercise jurisdiction
over remaining state-law claims when all federal-law claims are eliminated
before trial.” Brookshire Bros., 554 F.3d at 602; see also Carnegie-Mellon, 484
U.S. at 351 (“When the single federal-law claim in the action was eliminated
at an early stage of the litigation, the District Court had a powerful reason to
choose not to continue to exercise jurisdiction.”); Parker & Parsley Petroleum
Co. v. Dresser Indus., 972 F.2d 580, 585 (5th Cir. 1992). This rule, however, is

                                           3
     Case: 13-50689      Document: 00512603947        Page: 4    Date Filed: 04/22/2014



                                     No. 13-50689


“neither mandatory nor absolute,” and “no single factor is dispositive.”
Brookshire Bros., 554 F.3d at 602. We review the court’s decision in light of
the balance of factors above and “specific circumstances of the case at bar.” Id.
      At least two subsections of the remand statute support remand in this
case. Although the parties agree that this case does not raise novel or complex
issues of state law under 1367(c)(1), subsections (c)(2) and (c)(3) both apply.
The state-law claims “predominate over the non-existent federal claims” and
the district court dismissed the sole federal claim when it allowed Hicks to
amend her complaint. See Enochs v. Lampasas Cnty., 641 F.3d 155, 159 (5th
Cir. 2011).
      The district court correctly determined that the balance of common law
factors weighs in favor of remand in this case.             First, the district court’s
retention of the case would not serve judicial economy in light of the early stage
of the litigation. At the time of Hicks’s motion to remand, the case had been in
federal court for less than a month, the court had not yet issued a scheduling
order or held any hearings, the parties had not briefed any substantive
motions, and the district court was not “intimately familiar” with the merits of
the case. See Brookshire Bros., 554 F.3d at 602-03; Parker & Parsley, 972 F.2d
at 587.     Second, the parties agree that the relevant state and federal
courthouses are in equally convenient locations. Third, “it was certainly fair
to have [] the purely Texas state law claims heard in Texas state court,” and
there was nothing in the record to suggest that either party would be
prejudiced by remand. See Enochs, 641 F.3d at 160. 1 Finally, comity weighs


      1  Although the School District asserts that there is unfairness inherent in Hicks’s
alleged forum manipulation, the School District does not explain how it will be concretely
prejudiced or inconvenienced by a remand to state court. For instance, upon remand, the
                                               4
     Case: 13-50689      Document: 00512603947         Page: 5    Date Filed: 04/22/2014



                                      No. 13-50689


in favor of remand as “the Supreme Court has for nearly half a century
cautioned federal courts to avoid ‘needless decisions of state law.’” Id. at 161
(quoting United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1996)).
       The School District contends that the district court abused its discretion
in remanding the state-law claims because Hicks’s act of eliminating her sole
federal claim after removal constitutes forum manipulation. Even accepting
the School District’s contention that Hicks engaged in forum manipulation,
this factor is not dispositive. Forum manipulation is only one of the important
considerations that the district court must take into account and balance in
making its remand decision. See Carnegie-Mellon, 484 U.S. at 357; Enochs,
641 F.3d at 160-61; Brown v. Sw. Bell Tel. Co., 901 F.2d 1250, 1255 (5th Cir.
1990). The record reflects that the district court took into account Hicks’s act
of eliminating her federal claim after removal and determined that the balance
of factors favors remand in this case. See, e.g., Enochs, 641 F.3d at 160-61;
Gamel v. City of Cincinnati, 625 F.3d 949, 952-53 (6th Cir. 2010); Neal v. Sky
Chefs, Inc., No. 94-50075, 39 F.3d 321, at *3 (5th Cir. 1994) (unpublished). In
light of the balance of factors discussed above and the wide discretion given
district courts in this area, we conclude that the district court did not abuse its
discretion in remanding Hicks’s remaining state-law claims to state court.
       We therefore AFFIRM the district court’s remand order.




School District will not need to duplicate any discovery, research, briefing, or pretrial
preparations in state court as none of these tasks had been commenced in federal court. See,
e.g., Enochs, 641 F.3d at 159-60; Parker & Parsley, 972 F.2d at 587-88.
                                                5